United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                       July 6, 2006
                            FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                            _____________________

                                No. 06-00022
                            ____________________

                   ELIAS SALAZAR; DIANA ROCHA SALAZAR

                                               Petitioners,

                                          v.

      WILLIAM E. HEITKAMP, Trustee; U.S. TRUSTEE; DEUTSCHE BANK
                       NATIONAL TRUST COMPANY,

                                               Respondents.

                              __________________

           On Appeal from the United States District Court
                  For the Southern District of Texas
                          __________________

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:1

       Petitioners Elias and Diana Rocha Salazar seek permission to

appeal    the    order   of    the    bankruptcy       court   striking       their

bankruptcy petition.        Petitioners filed a notice of appeal after

the bankruptcy court certified its order for direct appeal to

this     Court   pursuant      to    28       U.S.C.   158(d)(2).         Treating

  1
    Pursuant to 5TH CIR. R. 47.5, the court has determined that
  this opinion should not be published and is not precedent
  except under the limited circumstances set forth in 5TH CIR.
  R. 47.5.4.


                                          1
Petitioners’ notice as a request for permission to appeal under

Fed. R. App. P. 5(a)(1), and for the reasons stated below, we

conclude that their appeal would be moot and deny permission.

     Petitioners     filed     their       first     bankruptcy          petition     on

November 1, 2005 without obtaining credit counseling as required

by 11 U.S.C. § 109(h).        On that same date, Petitioners’ home was

foreclosed under state law.         On November 16, 2005, the bankruptcy

court   struck   Petitioners’       bankruptcy      petition,          and   March   30,

2006, denied a motion to reconsider that order.                      In its March 30,

2006 Order, the bankruptcy court held that it was proper to

strike,    rather   than   dismiss,    Petitioners’          petition,        that   the

automatic stay had not arisen in debtors’ case, and thus, the

foreclosure of their home was not voidable.

     Meanwhile, on December 30, 2005, after the bankruptcy court

struck Petitioners’ petition but before the court ruled on the

reconsideration     motion,   Petitioners          filed    a       second   bankruptcy

petition in the same court and before the same judge, accompanied

by a certificate of credit counseling.               Respondent Deutsche Bank

National    Trust   Company    filed    a    motion        for      relief    from   the

automatic    stay    based     on    the     November           1     foreclosure     on

Petitioners’     home.     Petitioners      argued     in        response     that   the

foreclosure sale was conducted in violation of a valid bankruptcy



                                       2
stay—essentially       the    issue      presented      to   this     Court   by

Petitioners’ appeal.

     On April 28, 2006, after the bankruptcy court certified its

Order for appeal and one day after Petitioners filed the notice

of appeal in this Court, Petitioners and Deutsche Bank reached an

agreement   embodied     in   an   Agreed    Order     Conditioning    Automatic

Stay.   The   Agreed     Order     was   signed   by    Petitioners’    counsel,

counsel for Deutsche Bank, and the bankruptcy court judge.                    The

agreement indicates that Deutsche Bank and Petitioners agree to a

payment schedule and provides that the automatic stay will remain

in effect under certain conditions.             Deutsche Bank, therefore, is

no longer relying on the November 1 foreclosure, but instead on

the separate rights embodied in the Agreed Order.

     Upon the suggestion of mootness by the U.S. Trustee based on

the Agreed Order, in which counsel for Deutsche bank concurred,

this Court requested a response from the remaining parties on the

issue of mootness.       The Chapter 13 Trustee agreed that the appeal

was moot, and Petitioners failed to submit any response.

     “In general, a matter is moot for Article III purposes if

the issues presented are no longer live or the parties lack a

legally cognizable interest in the outcome.”                  Sierra Club v.

Glickman,   156 F.3d 606,     619   (5th   Cir.1998).            “Generally


                                         3
settlement of a dispute between two parties renders moot any case

between them growing out of that dispute.”                           John Doe #1 v.

Veneman, 380 F.3d 807, 814 (5th Cir. 2004) (citing ITT Rayonier

Inc.   v.   United    States,   651 F.2d 343,    345    (5th     Cir.   1981)).

Because     Petitioners     consented      to    an    Agreed    Order    essentially

settling     the   dispute    regarding         the    November      1   foreclosure,

Petitioners’       appeal    would    be       moot,    and     we   therefore    DENY

Petitioners’ request for permission to appeal.

       Request DENIED.




                                           4